Citation Nr: 1236218	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-28 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which, in pertinent part, denied service connection for PTSD.

In July 2008, June 2010, and September 2011, the Board remanded the current claim for further development.

As discussed in previous Board remands, the Veteran's claim has been re-characterized to better comport to the medical evidence of record and his contentions pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Finally, regarding any development ordered by the September 2011 Board remand that was not completed, given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


FINDINGS OF FACT

1.  There is credible evidence to corroborate the occurrence of the Veteran's claimed in-service personal assault. 

2.  Resolving all doubt, the competent evidence shows a relationship between the current acquired psychiatric disability, to include PTSD, and the credible in-service stressors. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The claim of service connection for an acquired psychiatric disability, to include PTSD, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 394. 

Analysis

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d); Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  
A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

The Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4). 

Finally, the Board notes that the regulations related to claims for PTSD were recently amended.  In summary, they now state that if a stressor claimed is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  However, as will be discussed below, the Veteran's claim of service connection is being granted subject to those provisions of the law dealing with PTSD based on in-service personal assault and therefore the above noted amendments to the regulations need not be discussed further.  

In a March 2004 written statement the Veteran reported that his entire military experience was stressful, and that in addition to the threat of being killed by the enemy he was subject to constant racial harassment.  Specifically, the Veteran reported that during service eight intoxicated white airman jumped him and two of his friends, and that while he was in Vietnam he was falsely accused of leaving a detail without permission and was court martialed, but in fact was sick and sleeping in the barracks.  

At the outset, to address the Veteran's statement that he was court martialed, his DD Form 214 for his September 1967 to June 1971 period of service notes that the character of his service was honorable and that he had no time lost.  See 38 C.F.R. § 3.12.  Additionally, it was noted that his military occupational specialty was as a "Pers Equipment Specialist."  His personnel records also show that he worked as a protection equipment specialist and repairmen during service.  

January 2, 1970 service treatment records (STRs) noted that the Veteran sustained a blow and laceration to his head 36 hours earlier.  He was examined and sutured at that time and was to return for a check.  January 6, 1970 STRs noted that the Veteran was struck on the left frontal region of his head.  He had no unconsciousness and was taken to Lincoln Hospital.  The Board notes that his STRs are handwritten. and whether he had x-rays at Lincoln Hospital is not legible.  

January 2004 VA treatment records noted that the Veteran ruminated about non-combat trauma and verbal abuse by officers above him.  He reported that the officers played with soldiers lives and abused them mentally.  The Veteran was given diagnoses of PTSD and depressive disorder not otherwise specified (NOS), and it was noted that he had PTSD regarding his experiences in Vietnam and involving non-combat trauma.  March 2004 VA treatment records noted that the Veteran had current symptoms of depression, poor diet, isolation, low self esteem, and chronic memories of racial discrimination while on active duty in the Air Force in and after Vietnam.  Additional March 2004 VA treatment records noted that he was seen for depression.  It was noted that his symptoms were non-combat and were reported due to racism.  An assessment of "?non-combat PTSD" was given.  

Thus, the Veteran's STRs show he was struck or hit in the head during service and his post service VA psychiatric treatment records indicate that he was treated for racially motivated harassment during service.  This is the type of evidence contemplated by 38 C.F.R. § 3.304(f)(5) to corroborate a non-combat in-service stressor.   Although there are some inconsistencies regarding the Veteran's claimed in-service assault, such as in one written statement he reported that eight intoxicated service members attacked him and during a February 2009 VA examination he reported that he was struck by a police officer, the Board finds that his claimed stressful and traumatic incidences related to racial harassment have been largely consistent.  Thus, they are corroborated and are credible.  See 38 C.F.R. § 3.304(f)(5).  

Regarding whether the Veteran currently has an acquired psychiatric disorder, including PTSD, that is related to service, numerous medical opinions are of record.   

As discussed above, VA treatment records dated in January 2004 noted that the Veteran had non-combat trauma and verbal abuse by officers and was diagnosed with PTSD and depressive disorder NOS.  It was noted further by the treating clinician that he had PTSD regarding his experience in Vietnam and involving non-combat trauma.  

A VA general medical examination was conducted in June 2005  It was noted that the Veteran developed crying spells in the 1990s and reported difficulty with nightmares and flashbacks.  His symptoms became much more severe when the war in Iraq began.  A diagnosis of depression/PTSD was given.  

A VA PTSD examination was conducted in February 2009.  The examiner noted a review of the Veteran's claim file.  He reported his biggest problem was with crying spells.  During service, he reported occasional attacks on his airbase in Vietnam and that he heard second-hand about several pilots that died while on the airstrip when they were forcefully ejected in their aircraft due to an accident, but that he was more traumatized by ongoing racial harassment than combat stressors.  He reported feeling like a continual target, and he was struck on the head while on leave in North Carolina by a police officer.  He was taken to the hospital for stitches and denied any current distress as a result of this experience.  Following a mental status examination, he was given a diagnosis of major depressive disorder (MDD), moderate, and a global assessment of functioning (GAF) score of 60 was assigned.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and that there were no in-service military events that were sufficient to cause PTSD; his current MDD had been present since January 2004.  

Finally, a VA examination was conducted in August 2010.  The examiner noted that the Veteran's claim file was not available, but did note the February 2009 VA examination and indicated that his medical records were reviewed.  In September and October 2010 addendum notations, the examiner noted that the Veteran's claim file was reviewed.  It was noted that the Veteran was unable to sleep due to nightmares of Vietnam and that he had been ruminating about non-combat trauma and verbal abuse by officers above him.  

The Veteran complained that his major problem was when he gets into these "modes" and has crying spells, which make him very cold towards things trying to block them out.  Regarding service, the Veteran reported that an acquaintance of his was killed when his seat ejected.  He recalled a lot of blood.  The Veteran reported further that most of his stressors were racially related.  He received a lot of harassment from officers and management.  He also reported that he was walking down the street and his group was jumped, but that he and others in his group ended up getting in trouble over it.  While he was at Andrews Air Force base he reported that he was constantly harassed.  

A PTSD assessment and mental status examination was conducted.  The examiner found the Veteran had DSM-IV diagnoses of PTSD and depressive disorder NOS, and a GAF score of 55 was assigned.  The examiner then opined that the Veteran met the criteria for PTSD and that it was primarily non-combat related and from being racially discriminated against during service.  There was also one event where an acquaintance was killed by an ejecting seat in an aircraft.  Since the Veteran inspected these seats as part of his job, he was placing himself at risk of serious injury or death as well.  The examiner opined that the Veteran had arousal, avoidance, and re-experiencing symptoms, and his PTSD was more likely than not due to his military service.  

The Board finds that the most recent August 2010 VA examination and September and October 2010 addendums are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted psychiatric testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history, that he misstated any relevant fact, or that he based his opinion on an in-service stressor that has not been corroborated.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

Both the above discussed February 2009 and August 2010 VA examinations are competent medical evidence, which are probative of whether the Veteran has an acquired psychiatric disability that is related to service.  The former found that the Veteran did not have PTSD and that there were no in-service military events that were sufficient to cause PTSD.  The latter found that the Veteran did meet the criteria for PTSD and that his in-service racial discrimination was the cause of his current PTSD.  As noted above the Veteran's in-service stressors related to racial discrimination and harassment are deemed credible.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for an acquired psychiatric disability, to include PTSD, is warranted.  The claim is thus granted in full.







ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is granted.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


